UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JULIE A. GASKlNS,
Plaintiff,

Civ. Action No. O8~1576 (EGS)
v. l

WILLIAMS & CONNOLLY LLP

Defendant.

\/\_/\_/\./\/\/\/\/`/~../\/

MEMORANDUM OPINION

Plaintiff Julie Gaskins is an African~American woman
formerly employed by the law firm of Williams & Connolly LLP,
the defendant, as a legal secretary. She alleges race
discrimination and retaliation in violation of 42 U.S.C. § 1981
and Title VIl of the Civil Rights Act of l964. Pending before
the COurt is defendant’s motion for summary judgment. Upon
consideration of defendant's motion, plaintiff’s opposition, the
reply and surreply thereto, the applicable law, the entire
record, and for the reasons stated below, the defendant’s motion
is hereby GRANTED.

I. Background

Plaintiff was hired as a legal secretary in April 2005,

working initially as a “floating” secretary.1 Plaintiff's claims

1 A “floating” secretary at the firm is one who is not assigned

are based on a series of events that took place in 2006 and
2007. First, in February 2006, plaintiff came to believe a pay
disparity between African-American secretaries and Caucasian
secretaries existed at the firm. Am. Compl. 1 ll. She
approached attorneys Ana Reyes and Catherine Duval, the
attorneys to whom she was assigned at the time, and raised the
issue. Decl. of Julie A. Gaskins (“Gaskins Decl.”) ii ll-12.2
Ms. Reyes and Ms. Duval informed plaintiff that they would speak
with the firm's Executive Director, Lynda Shuler, and the firm's
Chief Administrative Officer and Director of Human Resources,
Jennifer Scott. After doing so, Ms. Duval met again with
plaintiff and informed her that no pay disparity existed.
Gaskins Decl. I l3. In addition, plaintiff alleges that Ms.
Duval asked “even if the pay disparity existed, what are you
going to about [sic] it?” and also stated that “even if you
decided to take this ‘outside' the office, . . . you will not
get beyond a motion to dismiss.” Am. Compl. I l3.

In May 2006, another incident occurred. The parties

to a particular attorney, but rather assigned on an as-needed
basis depending on absences and workload. Def.'s Statement of
Material Undisputed Facts Supp. Mot. Summ. J. (“Def.'s Statement
of Facts”) I 4.

2 As confirmed by plaintiff's counsel at the status hearing held
on March 8, 20ll, the Amended Complaint does not assert a claim
of discrimination based upon unequal compensation. However,
plaintiff's actions regarding the perceived pay disparity are
relevant to plaintiff's retaliation claim.

2

dispute whether plaintiff or Ms. Reyes was to blame, but
essentially it appears a document was mailed to the wrong
recipient. Gaskins Decl. II 14-l5; Def.’s Statement of Facts
II 16-l7. The next day, while performing her duties for Ms.
Duval, plaintiff discovered an email exchange between Ms. Duval
and Ms. Reyes regarding the incident the day before. The email
from Ms. Reyes to Ms. Duval blamed plaintiff for the error and
stated “I’m through the roof I’m so angry.” Gaskins Decl. Ex.
6. In response, Ms. Duval wrote, “[d]o not make her quit,” and
Ms. Reyes replied “[y]ou would be ballistic if this happened to
you.” Gaskins Decl. Ex. 6. Plaintiff took a copy of the email
to Ms. Scott. Decl. of Jennifer Scott (“Scott Decl.”) I l7.
Plaintiff requested that she no longer be required to work for
Ms. Reyes or Ms. Duval; the request was granted, and plaintiff
resumed working as a floating secretary. Am. Compl. I l8; Scott
Decl. TI 17-l9.

Plaintiff also met with Ms. Reyes and Ms. Duval to discuss
the incident. Gaskins Decl. I 2l; Scott Decl. T l9. At this
meeting, plaintiff alleges that Ms. Reyes and Ms. Duval told her
that “if she did not continue to work for them that she would be
‘ruined’ and that she would not be able to get a job anywhere.”
Am. Compl. I 20; Gaskins Decl. I 2l. Plaintiff alleges that she
then met with Ms. Scott to discuss the comments made by Ms.

Reyes and Ms. Duval but that “Ms. Scott said and did nothing

3

about the threats made to Ms. Gaskins[,] leaving Ms. Gaskins to
believe that this type of behavior is sanctioned by the firm.”
Am. Compl. I 2l.

Plaintiff also asserts that she overheard a racial slur in
September 2006. ln particular, plaintiff alleges that she
overheard a conversation between two attorneys regarding the
pronunciation of the name of a new associate whose first name
was Negar. According to plaintiff, and as she reported in a
Harassment Complaint Form submitted the next day to the firm’s
Harassment Complaint Committee, one associate asked another “how
do you pronounce this name?” and the other attorney responded by
stating “maybe she has a nick-name like Niggie.” Gaskins Decl.
Ex. 17.3

Approximately a month later, on October l6, 2006 plaintiff
wrote an email to the Human Resources Manager regarding

difficulties plaintiff was having with attorney Luba Shur for

3 Defendant asserts that “[i]n response to Plaintiff's complaint,
two partners who are members of the Harassment Complaint
Committee . . . promptly and thoroughly investigated the
complaint. They spoke with Plaintiff immediately (the next
business day after she made her complaint), and conducted
interviews of all individuals involved{.]” Def.’s Statement of
Facts I 29. According to defendant, the attorneys who had the
conversation and another secretary who also overheard the
conversation denied that a racial slur had been used, and
accordingly the Harassment Complaint Committee “decided that the
appropriate resolution was to counsel [the attorneys] about the
need to avoid conversations that might be misinterpreted by
others.” Def.’s Statement of Facts IT 29-32. Plaintiff does
not dispute that this was the firm’s response to her Harassment
Complaint Form.

 

whom she was working at the time. According to plaintiff's
email, plaintiff was “trying to organize Luba’s files, however,
[Ms. Shur's] requests will vary and it is beginning to affect me
emotionally and physically.” Gaskins Decl. Ex. 23. In her
email, plaintiff also described what she believed to be
unwarranted complaints from Ms. Shur about binders plaintiff had
assembled and stated that, “I don't know if [Ms. Shur's] new
attitude is because she was teamed with a new attorney and she
cannot monopolize my time or if it has something to do with the
harassment complaint that I filed against her fellow co-
workers.” Gaskins Decl. Ex. 23. Three days later, beginning on
October l9, 2006, plaintiff took a leave of absence until
November 6, 2006.4 Scott Decl. 23; Gaskins Decl. Ex. l9.

After returning from leave, plaintiff filed a Charge of
Discrimination with the U.S. Equal Employment Opportunity Office
(“EEOC”) on November l0, 2006, Gaskins Decl. Ex. 2l. She
described the particulars of the discrimination as follows:

l started working for [Williams & Connolly] on April

l6, 2005 as a Legal Secretary. During my tenure, l

have noticed that [the Firm] frequently assigns

African-American secretaries the most ‘difficult’

attorneys in the Firm, but gives Caucasian secretaries

preferential treatment, including giving them ‘easier’
assignments. Additionally, African-American

4 On October l9, 2006, plaintiff's doctor faxed a letter to the

firm. The letter states “Ms. Gaskins is suffering from anxiety.
1 have started her on medication which takes 2 [weeks] to become
effective so 1 have instructed her to take a leave of absence
from work until November 6, 2006[.]” Gaskins Decl. Ex. l9.

5

secretaries are paid substantially less than Caucasian
secretaries. 1n February 2006, 1 complained about the
disparate treatment to Attorneys Ana Reyes and Kate
Duval. Ms. Duval later told me that the Firm
researched the matter. Ms. Duval went on to state
that even if 1 decided to leave the Firm and decided
to sue for discrimination, 1 would not get further
than a ‘Motion [to] Dismiss.’

After an incident occurred with a filing on May l9,

2006, 1 was informed by then Human Resource Manager,

Erin von Felden that 1 would be back in the floating

secretary pool. On May 22, 2006, 1 had a meeting with

Ms. Duval and Ms. Reyes. At the conclusion of this

meeting, 1 felt like [the Firm] was trying to make me

quit after complaining about the pay disparity. As a

result, 1 have applied for other positions within the

Firm, but have not been selected.

Gaskins Decl. Ex. 2l. 1n the Charge of Discrimination,
plaintiff also recounted the incident involving the alleged
racial slur described above. Gaskins Decl. Ex. 2l.

Plaintiff took another leave of absence from late November
to early December.5 Upon her return to the office in early
December 2006, plaintiff was re-assigned to work as a floating
secretary. On December 4, 2006, an attorney informed Human
Resources that he was dissatisfied with plaintiff's work. Scott
Decl. Ex. C. Three days later, on December 7, 2006, Ms. Scott

requested that plaintiff meet with her and the Human Resources

Director. Gaskins Decl. 1 39. At that meeting, plaintiff

5 Another letter from her doctor, dated December 5, 2006, states
that plaintiff “has been unable to return to work from [November
27, 2006 to December 3, 2006]. This patient is allowed to
return to work on [December 4, 2006] . . . . Ms. Gaskins was
under medical care[.]” Gaskins Decl. Ex. 26.

6

alleges that Ms. Scott “falsely accused” her of “ignoring” one
attorney and failing to complete an assignment for another. Am.
Compl. 1 23; Gaskins Decl. 1 39. 1n her declaration, plaintiff
states that “[a]t the conclusion of the [December 7, 2006]
meeting, 1 verbally informed Ms. Scott and [the Human Resources
Manager] that at this point 1 was very concerned about
retaliation.” Gaskins. Decl. 1 4l.

1n addition to the above events, plaintiff also applied for
several positions within the firm in 2006 and 2007. 1n
particular, she applied for the positions of Senior Litigation
Paralegal, Human Resources Manager, Staff Recruiting Manager,
and Contract Attorney Manager. 1n addition, on at least three
separate occasions, plaintiff applied for different secretarial
positions with particular attorneys at the firm. Plaintiff was
never selected for any of these positions.

Plaintiff resigned from the firm in February 2007. After
resigning, plaintiff alleges that the firm subjected her to
further retaliation. She alleges that the defendant “requir[ed]
certain people to sign release forms before they would discuss
anything relevant to her employment.” Am. Compl. 1 30. 1n
addition, she alleges that she requested that her parking
deduction be returned to her immediately but that it took the

firm nearly 3 months to return her money. Am. Compl. 1 28.

II. Standard of Review

Summary judgment is appropriate “if the movant shows that
there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of 1aw.” Fed. R. Civ.
P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). Though the Court must draw all justifiable inferences
in favor of the non-moving party in deciding whether there is a
disputed issue of material fact, “[t]he mere existence of a
scintilla of evidence in support of the [non~movant]'s position
will be insufficient; there must be evidence on which the jury
could reasonably find for the [non-movant].” Anderson, 477 U.S.
at 252. “1f the evidence is merely colorable, or is not
significantly probative, summary judgment may be granted.” 1d.
at 249-50 (internal citations omitted).

III. Analysis

Plaintiff alleges claims of discrimination on the basis of
race and retaliation in violation of Tit1e V11 and § l981.6 1n
addition, plaintiff alleges that she was subjected to a hostile
work environment and that she was constructively discharged.

Each of these claims is addressed in turn.

6 Because this Circuit has indicated that the same McDonnell
Douglas burden shifting framework applies to claims under either
statute, see Berger v. Iron Workers Reinforced Rodmen Local 20l,
843 F.2d 1395, 1413 n.7 (D.C. Cir. 1988), the Court does not
distinguish between the two statutes in its analysis.

A. Discrimination Claim

Title V11 makes it unlawful for an employer to “fail or
refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his
compensation, terms, conditions, or privileges of employment,
because of such individual's race, color, religion, sex, or
national origin.” 42 U.S.C. § 2000e-2(a)(1). “This statutory
text establishes two elements for an employment discrimination
case: (i) the plaintiff suffered an adverse employment action
(ii) because of the employee's race, color, religion, sex, or
national origin.” Brady v. Office of Sergeant at Arms, 520 F.3d
490, 493 (D.C. Cir. 2008). An adverse action in the
discrimination context is a “significant change in employment
status, such as hiring, firing, failing to promote, reassignment
with significantly different responsibilities, or a decision
causing significant change in benefits.” Douglas v. Prest0n, 559
F.3d 549, 552 (D.C. Cir. 2009) (quOting Taylor v. Small, 350
F.3d 1286, 1293 (D.C. Cir. 2003)).

“Once the plaintiff has made out a prima facie case, [the
defendant] bears the burden of producing a non-discriminatory
explanation for the challenged personnel action.” Ford v.
Mabus, 629 F.3d 198, 201 (D.C. Cir. 2010) (citing McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802-803 (1973)). After

defendant has produced a legitimate, non-discriminatory reason

for the action, plaintiff bears the burden of showing either
that “the employer's reason is pretextual or . . . that it was
more likely than not that the employer was motivated by
discrimination.” Id. (quoting Forman v. Small, 271 F.3d 285,
292 (D.C. Cir. 2001)).

At the summary judgment stage, “once the employer asserts a
legitimate, non-discriminatory reason, the question whether the
employee actually made out a prima facie case is no longer
relevant.” Brady, 520 F.3d at 493 (internal quotation marks
omitted). 1n other words, once an employer provides a
legitimate, non-discriminatory explanation for the challenged
action, “the district court need not - and should not - decide
whether the plaintiff actually made out a prima facie case under
McDonnell Douglas.” Id. 1n this circumstance, the Court must

assess “whether [the plaintiff] produced evidence sufficient for

a reasonable jury to find that the employer's stated reason was

not the actual reason and that the employer intentionally

discriminated against [the plaintiff] based on his race.” Id. at

495.
1. Failure to Promote
Plaintiff alleges that she “applied for several positions
within the firm . . . and even with an outstanding performance

evaluation, she was denied the opportunity for advancement.”

Am. Compl. 1 22. 1n particular, plaintiff applied for the

10

positions of Senior Litigation Paralegal, Human Resources
Manager, Staff Recruiting Manager, and Contract Attorney
Manager. She was not hired for any of these positions.7
Plaintiff also applied for various secretarial positions. She
was not selected for any of these positions.

First, with respect to the various secretarial assignments
sought by plaintiff, defendant challenges plaintiff's prima
facie case, arguing that “as Plaintiff has admitted, a
secretary’s salary, benefits, and opportunities are the same
whether the secretary works for a particular attorney or in the
floater pool.” Def.’s Reply at 11. The Court agrees that
plaintiff has failed to state a claim of discrimination on this
basis because she has wholly failed to identify an “adverse
employment action” that resulted from the defendant’s failure to
select her for one of these other secretarial positions.
Plaintiff has not identified any significant differences between
the various secretarial positions at the firm such that a

refusal to select her amounted to a “significant change in

7 Plaintiff also claims to have applied for the position of

Litigation Support Project Manager, but defendant disputes this.
The only evidence offered by plaintiff is an email showing that
she inquired about the position and, in response, was informed
that it was an 1T position requiring experience with several
litigation discovery databases and software. Gaskins Decl. Ex.
10. In the absence of evidence that plaintiff actually applied
for this position, the court does not consider this as a basis
for plaintiff's claim.

ll

employment status, such as hiring, firing, failing to promote,
reassignment with significantly different responsibilities, or a
decision causing significant change in benefits.” Douglas, 559
F.3d at 552 (internal quotation marks omitted); see also Taylor
v. Solis, 571 F.3d 13l3, 1321 (D.C. Cir. 2009) (“[M]inor
inconveniences and alteration[s] of job responsibilities [do]
not rise to the level of adverse action necessary to support a
claim.”) (quoting Stewart v. Evans, 275 F.3d 1126, 1135 (D.C.
Cir. 2002)).

with respect to the non-secretarial positions for which
plaintiff applied, defendant asserts that there are legitimate,
non-discriminatory reasons for the firm’s decision not to hire
plaintiff. 1n particular, defendant cites to plaintiff's
testimony during her deposition in which plaintiff admitted that
the individuals selected for the Recruiting Manager position and
the Contract Attorney Manager position were more qualified than
she. Def.’s Statement of Facts 11 46, 48; Gaskins Dep. Tr. at
288:20-289:5, 307:11-20. Furthermore, defendant asserts that
the Senior Litigation Paralegal required a bachelor’s degree,
which plaintiff does not have. Def.’s Statement of Facts 1 14.
Plaintiff does not dispute any of these assertions by defendant.

Finally, for the position of Human Resources Manager,
plaintiff asserted in her deposition that she was equally

qualified, if not more so, as the person hired for the position.

12

However, defendant has submitted evidence showing that the
individual who was hired instead of plaintiff as the Human
Resources Manager had served as the defendant's Employment
Manager for two years, managing all aspects of recruiting and
hiring while supervising and assisting in the daily operations
for Human Resources. Def.’s Statement of Facts 1 45. The
successful applicant also had significant human resources
experience at a variety of other jobs in her 22-year career.
Def.’s Statement of Facts 1 45. 1n contrast, plaintiff's
experience was mainly secretarial; her other experience included
work as a file clerk and two years as an office manager for a
small law firm. Def.’s Statement of Facts 1 45. 1n her
response to defendant's motion for summary judgment and in her
other filings, plaintiff again does not contest these factual
assertions by the defendant.

The Court finds that defendant has produced legitimate,
non-discriminatory reasons for the challenged actions.
Accordingly, plaintiff now bears the burden of showing either
that “the employer's reason is pretextual or . . . that it was
more likely than not that the employer was motivated by
discrimination.” Fbrd, 629 F.3d at 20l, Plaintiff has failed
to do so. 1n response to defendant's motion, plaintiff has
supplied the Court with nothing more than vague, conclusory

allegations that the defendant failed to promote her because of

13

her race. See, e.g., Pl.'s Opp. at 2 (“Plaintiff contends that
she was not considered [for promotions] notwithstanding being
the most qualified candidate for one or more positions[.]”).
Accordingly, the Court concludes that plaintiff has failed to
state a claim of discrimination based upon a denial of
promotions.
2. Assignment to “Difficult” Attorneys

Plaintiff also alleges that “the majority of the difficult
attorneys have African-American secretaries.” Gaskins Dep. Tr.
109:8-9; see also Pl.'s Opp. at 2. However, the Court again
agrees with defendant that plaintiff has failed to establish a
prima facie case of race discrimination because such an
allegation fails to state an adverse employment action. “Courts
have consistently held that a claim of an undesirable
assignment, without any effect on salary, benefits, or grade, is
similar to claims regarding lateral transfers, and thus does not
constitute an adverse action.” Halcomb v. Office of the Senate
Sergeant-At-Arms, 563 F. Supp. 2d 228, 240 (D.D.C. 2008)
(internal quotation marks omitted), aff’d, 368 Fed. Appx. 150
(D.C. Cir. 2010); see also Broderick v. Donaldson, 437 F.3d
1226, 1233 (D.C. Cir. 2006) (“Mere idiosyncrasies of personal
preference are not sufficient to state an injury.”) (quoting
Brown v. Brody, 199 F.3d 446, 457 (D.C. Cir. 1999).

Accordingly, and having considered the allegations of the

14

amended complaint, plaintiff's response to the motion for
summary judgment, plaintiff's declaration, as well as all of the
evidence submitted by plaintiff in support of her discrimination
claim, the Court concludes that plaintiff's claim of
discrimination under Title V11 or § 1981 fails.
B. Retaliation Claim

The anti-retaliation provision of Title V11 prohibits an
employer from “discriminat[ing] against any of his employees or
applicants for employment . . . because [the employee] has
opposed any practice made an unlawful employment practice by
this title, or because he has made a charge, testified,
assisted, or participated in any manner in an investigation,
proceeding, or hearing under this title.” 42 U.S.C. § 2000e-
3(a).

“1n order to prevail upon a claim of unlawful retaliation,
an employee must show she engaged in protected activity, as a
consequence of which her employer took a materially adverse
action against her.” Porter v. Shah, 606 F.3d 809, 817 (D.C.
Cir. 2010) (quoting Taylor, 571 F.3d at 1320). An action is
materially adverse in the context of a retaliation claim, if
plaintiff can show “that a reasonable employee would have found
the challenged action materially adverse, which in this context
means it well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Burlington N,

15

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006); see also
Steele v. Schafer, 535 F.3d 689, 696 (D.C. Cir. 2008); Baloch v.
Kempthorne, 550 F.3d 119l, 1198 (D.C. Cir. 2008). However,
“[e]ven if the alleged retaliatory measures were materially
adverse actions,” defendant may rebut plaintiff's claims by
“assert[ing] legitimate, nondiscriminatory reasons for each
act[.]” Baloch, 550 F.3d at 1200. 1f defendant rebuts
plaintiff's claims in this manner, plaintiff's retaliation
claims will not survive unless plaintiff is able “to produce
sufficient evidence that would discredit those reasons and show
that the actions were retaliatory.” Id.

Plaintiff identifies several actions by defendant which she
alleges amounted to retaliation after she raised the issue of
pay disparity to the firm. 1n particular, plaintiff points to
verbal and written interactions with various individuals at the
firm. She also bases her claim of retaliation on allegations
that she was denied promotions at the firm and that her raise in
early 2007 was 4.5% (as opposed to highest given, 5.5%). 1n
support of its motion for summary judgment on plaintiff's
retaliation claim, defendant argues that many of the challenged
actions did not rise to the level of materially adverse actions;
for those actions that were materially adverse, the defendant

asserts that it had legitimate, non-retaliatory reasons.

16

1. Verbal and Written Communications

Regarding plaintiff's allegations of retaliatory verbal and
written communications, “[t]he Supreme Court . . . has
emphasized that sporadic verbal altercations or disagreements do
not qualify as adverse actions for purposes of retaliation
claims.” Baloch, 550 F.3d at l199. 1n particular, courts have
distinguished between “material adversity” and “trivial harms.”
Id.; see also Burlingt0n, 548 U.S. at 68 (“Title V11, we have
said, does not set forth a general civility code for the
American workplace.”) (internal quotation marks omitted).

Upon close examination of plaintiff's allegations, as well
as the emails, declarations and evidence offered in support of
her allegations, the Court concludes that plaintiff has failed
to show that any of the verbal and written interactions cited by
plaintiff amounted to a materially adverse action. For example,
the Court concludes that the plaintiff's allegations relating to
the email exchange between Ms. Duval and Ms. Reyes criticizing
plaintiff, in which one attorney wrote, “[d]o not make
[plaintiff] quit,” Gaskins Decl. Ex. 6, fail to state a
materially adverse action such that “it well might have
dissuaded a reasonable worker from making or supporting a charge
of discrimination.” Burlington, 548 U.S. at 68. Not only was
plaintiff not an intended recipient of the email, plaintiff

fails to demonstrate that “a reasonable employee would have

17

found the challenged action materially adverse.” Baloch, 550
F.3d at 1198.

Simi1arly, plaintiff's assertion that Ms. Duval told her
that “even if you decided to take this [the allegations of pay
disparity] ‘outside' the office, that you will not get beyond a
motion to dismiss,” Am. Compl. 1 l3, is insufficient to support
a retaliation claim. Even assuming that plaintiff's allegations
are true, such a statement does not amount to a materially
adverse action because plaintiff has not shown how it caused her
harm. See, e.g., Steele, 535 F.3d at 696; Kelly v. Mills, 677
F. Supp. 2d 206, 226 n.23 (D.D.C. 2010) (concluding certain
events were not materially adverse because “plaintiff has not
explained how these events caused him any harm”). Plaintiff has
failed to show how this statement by Ms. Duval, functionally
equivalent to Ms. Duval’s statement to plaintiff that no pay
disparity between African-American and Caucasian secretaries
existed at the firm, amounted to a harm that a reasonable
employee would have found materially adverse.

2. The 2007 Raise and Denial of Promotions

Plaintiff's claim of retaliation based upon allegations
that she was denied the opportunity for promotion at the firm
and she was given a 4.5% raise instead of a 5.5% raise in 2007
also fail. Although defendant does not dispute that plaintiff

has stated a prima facie case of retaliation with respect to

18

these particular allegations, defendant has rebutted plaintiff's
claims by asserting legitimate, nondiscriminatory reasons for
each act.

First, defendant has asserted non-retaliatory reasons for
how plaintiff's raise was computed. Defendant asserts that “[a]
portion of the increase is determined based on the secretary’s
performance evaluation, and a smaller portion is based on the
‘extra service award,’ which is arrived at using a host of
objective factors such as volunteering for standby shifts on
weekends or weeknights, and working overtime. Plaintiff
received a smaller ‘extra service award' for her work in 2006,
and thus her 2007 raise was smaller by one half of one percent.
1n contrast with her efforts the prior year, in 2006 Plaintiff
only worked 40.75 hours of overtime (as compared to 75.25 in
2005), she volunteered for weekday evening standby approximately
nine times (as compared to 21 times in 2005) and for weekend
standby just one time (as compared to four times in 2005).”
Def.’s Mem. at 14-15; see also Scott Decl. 11 28-32; Def.’s
Statement of Facts 11 10, 39. Furthermore, as discussed above,
defendant has also submitted evidence, including plaintiff's own
deposition testimony, that plaintiff was either not qualified
for the positions she applied for or that the successful
applicants were substantially more qualified. Plaintiff has not

disputed any of the relevant facts asserted by defendant.

19

Because defendant has thus rebutted plaintiff's claims of
retaliation, plaintiff has the burden “to produce sufficient
evidence that would discredit those reasons and show that the
actions were retaliatory.” Baloch, 550 F.3d at 1200; see also
Weber v. Battista, 494 F.3d 179, 186 (D.C. Cir. 2007) (“1n order
to prove the [the defendant's] explanations for alleged acts of
discrimination or retaliation are pretextual, [plaintiff] must
show both that the reason was false, and that discrimination or
retaliation was the real reason.”) (internal quotation marks
omitted).

Plaintiff, however, offers nothing but conclusory
allegations in response to the non-retaliatory reasons asserted
by defendant. For example, in her Surreply to Defendant’s Reply
Memorandum in Support of Defendant’s Motion for Summary Judgment
(“Plaintiff’s Surreply”), plaintiff merely asserts that
“[d]efendant erroneously proffered to this Court that
[plaintiff] failed to establish a causal connection between the
protected activity and the decision regarding her merit pay
increase for 2007.” Pl.'s Surreply at 13. This assertion is
insufficient to carry plaintiff's burden of showing that the
legitimate, non-discriminatory reasons asserted by defendant are
false, The Court also notes that in her Statement of Material
Disputed Facts, plaintiff fails to even mention the 2007 raise

or any facts surrounding the decision to give plaintiff a 4.5%

20

increase instead of a 5.5% one. Similarly, plaintiff makes only
vague, conclusory assertions that she was more qualified for the
positions she sought than the individuals selected, while
failing to offer any specific contradictions to defendant's
statements regarding plaintiff's own credentials as compared to

the credentials of the individuals hired in her stead.8

8 1n addition to the retaliation plaintiff alleges she suffered

while employed by the firm, plaintiff also alleges that the
defendant retaliated against her after she resigned by refusing
to refund her parking deduction in a timely fashion and by
requiring potential employers to sign release forms before
providing information related to plaintiff's employment. Am.
Compl. 11 28-30. Upon consideration of the evidence submitted
by defendant in response, including the affidavits of
defendant's Benefits Administrator, the defendant's Executive
Officer and the defendant's Director of Human Resources, the
Court concludes that defendant has also offered legitimate, non-
discriminatory reasons for these actions. See, e.g., Decl. of
Laurie Jackson 11 3,7 (“1 explained to Ms. Gaskins that Williams
& Connolly could reimburse her as soon as she filled out the
standard reimbursement form and submitted her parking

receipt. . . . [T]wo business days after Ms. Gaskins submitted
the required documentation, 1 mailed Ms. Gaskins the [parking]
reimbursement check{.]”); Decl. of Lynda Schuler 1 12 (“The
Firm's policy is to verify dates of employment, position, and
salary. . . . 1f a potential employer or other entity calls
Williams & Connolly asking for information regarding an employee
or former employee, but does not provide the dates of
employment, position and salary of the individual about whom
they are seeking information, williams & Connolly requires that
the employee consent before it will supply that information.”).
Plaintiff has not produced any evidence showing defendant's
asserted reasons are false; she merely asserts again in her
response to the motion for summary judgment that “[d]efendant
imposed delays and selectively imposed requirements upon the
Plaintiff regarding reimbursements and employment references.”

21

Accordingly, having considered all of plaintiff's
allegations and supporting evidence related to plaintiff's claim
of retaliation, the Court concludes that she has largely failed
to identify materially adverse actions. Where she has done so,
defendant has asserted legitimate, non-retaliatory reasons for
the challenged actions, and plaintiff has failed “to produce
sufficient evidence that would discredit [defendant’s] reasons
and show that the actions were retaliatory[.]” Baloch, 550 F.3d
at 1200; see also Ginger v. District of Columbia, 527 F.3d 1340,
1347 (D.C. Cir. 2008) (retaliation claim failed because
“allegations of retaliation are conclusory, vague, and for the
most part unsubstantiated.”).

C. Hostile Work Environment Claim

To prevail on a hostile work environment claim, “a
plaintiff must show that his employer subjected him to
‘discriminatory intimidation, ridicule, and insult’ that is
‘sufficiently severe or pervasive to alter the conditions of the
victim’s employment and create an abusive working environment.’”
Baloch, 550 F.3d at 1201 (quoting Harris v. Forklift Sys., Inc.,
510 U.S. 17 (1993). “To determine whether a hostile work
environment exists, the court looks to the totality of the

circumstances, including the frequency of the discriminatory

Pl.'s Opp. at 2; see also Gaskins Decl. 146.

22

conduct, its severity, its offensiveness, and whether it
interferes with an employee's work performance.” Id. (citing
Faragher v. City of Boca Raton, 524 U.S. 775, 787-88 (1998).

The only identifiable allegation of “intimidation, ridicule
or insult” that would support a hostile work environment claim
is plaintiff's assertion that she overheard a conversation
involving a racial s1ur. However, even assuming that
plaintiff's version of the conversation is accurate, the
conversation described by plaintiff is insufficient to support a
claim of a hostile work environment. Looking at the “totality
of the circumstances,” the conduct described by plaintiff was
not “pervasive.” Baloch, 550 F.3d at 1201. Furthermore,
“isolated incidents (unless extremely serious) will not amount
to discriminatory changes in the terms and conditions of
employment.” George v. Leavitt, 407 F.3d 405, 416 (D.C. Cir.
2005). Plaintiff in the instant case fails to show that her
workplace was “permeated with discriminatory intimidation,
ridicule, and insult that was sufficiently severe or pervasive
to alter the conditions of [her] employment and create an
abusive working environment.” Id. (emphasis added); see also
Lester v. Natsios, 290 F. Supp. 2d 11, 31 (D.D.C. 2003) (holding
that plaintiff failed to establish a prima facie case of hostile
work environment because the events alleged were “not,

individually or collectively, sufficiently ‘severe' and

23

‘pervasive’ to move beyond ‘the ordinary tribulations of the
workplace’ and ‘create an abusive working environment'”)
(quoting Faragher, 524 U.S. at 787-88). Accordingly,
plaintiff's claim of a hostile work environment also fails.
D. Constructive Discharge

Explaining the plaintiff's burden when bringing an
employment discrimination claim under Title V11 on the theory of
constructive discharge, the D.C. Circuit has held:

[A] plaintiff bringing an employment discrimination
claim under Title V11 on the theory of ‘constructive
discharge’ must show that the employer deliberately
created intolerable work conditions that forced the
plaintiff to quit. The inquiry is objective: Did
working conditions become so intolerable that a
reasonable person in the employee's position would
have felt compelled to resign? We have stated before
that the mere existence of workplace discrimination is
insufficient to make out a constructive discharge

claim; constructive discharge . . . requires a finding
of discrimination and the existence of certain
aggravating factors. ‘Aggravating factors’ are those

aspects of a discriminatory work environment that, by
making the workplace so disagreeable, prevent the
reasonable employee from seeking remediation on the
job.
Veitch v. England, 471 F.3d 124, 130 (D.C. Cir. 2006) (internal
citations and quotation marks omitted); see also Dashnaw v.
Pena, 12 F.3d 1112, 1115 (D.C. Cir. 1994) (“[1]n order to find
constructive discharge in a case involving a claim of
discrimination, a District Court must find not only intentional

discrimination, but also ‘aggravating factors.'”) (citing Clark

v. Marsh, 665 F.2d 1l68, 1174 (D.C. Cir. 1981)).

24

Furthermore, this Circuit has explained that “[g]enerally,
a failure to promote will not constitute constructive discharge,
nor will a change in job duties, a transfer, . . . criticism,
pressure from a supervisor, or being ignored by co-workers.”
Vietch, 471 F.3d at 131. “A Title V11 plaintiff must
mitigate damages by remaining on the job unless that job
presents such an aggravated situation that a reasonable employee
would be forced to resign.” Clark 665 F.2d at 1173 (internal
quotation marks omitted).

Plaintiff’s claim of constructive discharge rests entirely
on vague, conclusory allegations in her amended complaint and
her declaration. She has failed to offer any specific
allegations that would support this claim. For example, she
alleges in her amended complaint that “after months of
consistent retaliation and being force [sic] to work in a
hostile work environment, the Plaintiff was forced to resign.”
Am. Compl. 1 25. Similarly, in her response to defendant's
motion for summary judgment, she states that she “could not
suffer any further from the pattern of Defendant’s behavior and
she was reluctantly ‘constructively discharged.’” Pl.'s Opp.
at 1. Plaintiff also asserts that “a factual dispute exists
regarding a conspiracy to force the Plaintiff to quit her
employment with Defendant.” Pl.'s Statement of Material Facts

at 3.

25

The above assertions by plaintiff, however, are unsupported
by the record before the Court. Plaintiff has plainly not
alleged enough to state a claim of constructive discharge.
Plaintiff has not shown that her working conditions “bec[a]me so
intolerable that a reasonable person in [her] position would
have felt compelled to resign.” Veitch, 471 F.3d at 130. The
D.C. Circuit has made it clear that, in order for plaintiff to
demonstrate constructive discharge, she must show that the
resignation was effectively “involuntary.” See, e.g., Aliotta
v. Bair, 614 F.3d 556, 566-567 (D.C. Cir. 2010) (“Resignations
or retirements are presumed to be voluntary. . . . 1n certain
cases, the doctrine of constructive discharge enables an
employee to overcome the presumption of voluntariness and
demonstrate she suffered an adverse employment action by showing
the resignation or retirement was, in fact, not voluntary.”).
Plaintiff’s allegations, however, fail to support a claim that
her resignation was “involuntary.” Accordingly, upon review of
plaintiff's allegations in their entirety and the evidence upon
which plaintiff has based her claim of constructive discharge,
the Court concludes that plaintiff has failed to state facts
that would show that defendant “deliberately created intolerable
work conditions that forced the plaintiff to quit,” Veitch 471
F.3d at l30, and has therefore failed to state a claim of

constructive discharge.

26

IV. CONCLUSION

For the foregoing reasons, defendant's motion for summary
judgment is hereby GRANTED. An appropriate Order accompanies
this Memorandum Opinion.
SIGNED: Emmet G. Sullivan

United States District Court Judge
March 31, 2011

27